Exhibit 10.1

FIRST AMENDMENT TO THE AMENDED AND RESTATED

COLLABORATION LICENSE AGREEMENT BETWEEN

OSI PHARMACEUTICALS, INC. AND AVEO PHARMACEUTICALS, INC.

This First Amendment (the “Amendment”) effective as of the last date set forth
on the signature page hereof, by and between OSI Pharmaceuticals, Inc. (“OSI”)
and AVEO Pharmaceuticals, Inc. (“AVEO”) amends the Amended and Restated
Collaboration License Agreement between OSI and AVEO, dated July 16, 2009 (the
“Agreement”).

Whereas, as of the Effective Date of the Agreement, AVEO possessed certain
solely-owned proprietary experimental data relating to rapamycin,

Whereas, in the interim between the Effective Date of the Agreement and the
effective date of this Amendment, AVEO has generated additional solely-owned
proprietary experimental data relating to rapamycin, which data are not covered
by the Agreement,

Whereas, the parties are carrying out the Research Program pursuant to the
Agreement, and now wish to use AVEO’s rapamycin data as part of the Research
Program,

Whereas, the parties wish to amend the Agreement to bring the AVEO’s rapamycin
data into the Research Program, to be used by OSI for certain limited purposes,

Now, therefore, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

  1. Unless otherwise defined herein, capitalized terms herein shall have the
same meanings as set forth in the Agreement.

 

  2. Except as specifically amended hereby, the Agreement shall remain unchanged
and in full force.

 

  3. Section 1.15 of the Agreement is hereby deleted and replaced with the
following:

1.15 “AVEO PI3K Know-How”. AVEO PI3K Know-How means: (a) Know-How that is
controlled by AVEO as of the Restatement Effective Date which relates to the
AVEO PI3K Index, as defined on Schedule 1.15 attached hereto; and (b) the
efficacy (response) data for rapamycin in 67 BH Archive tumors, at 0.1 mpk, as
set forth in the file identified as AVEO Rapa TGI_AUC in BH tumors 020410.xls;
additional efficacy (response) data for rapamycin in BH archive tumors, as set
forth in the file identified as Additional Rapa data in BH.pdf; and such
additional efficacy (response) data for rapamycin to be used in furtherance of
the Research Plan as agreed to in writing by the Parties (collectively, the
“AVEO Rapamycin Data”).



--------------------------------------------------------------------------------

  4. Section 3.5(c) of the Agreement is hereby deleted and replaced with the
following:

(c) AVEO PI3K Index. Subject to the provisions of Section 3.8(b), AVEO hereby
grants to OSI an exclusive, world-wide, royalty-bearing, perpetual (subject to
Article IX below) license, including the right to grant sublicenses in
accordance with Section 3.9(b), under the AVEO PI3K Know-How, to research,
develop, make and have made, use, offer for sale, sell and import PI3K Compounds
and PI3K Products and associated diagnostics; provided that, (i) OSI may use the
AVEO Rapamycin Data solely for the purpose of carrying out the Research Program
in accordance with the Research Plan; (ii)AVEO shall retain the right to (A) use
the AVEO PI3K Know-How for any research (including internal use related to
existing and future Third-Party collaborations), development and
commercialization of products and associated diagnostics, and (B) grant licenses
under the AVEO PI3K Know-How in connection with any research, development and
commercialization of AVEO’s proprietary compound known as tivozanib (AV-951);
and (C) license the AVEO Rapamycin Data to third parties in connection with
research, development and commercialization of AVEO’s proprietary compounds.

Counterparts. This Amendment may be executed simultaneously in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Amendment as of the last date set forth below.

 

AVEO PHARMACEUTICALS, INC.     OSI PHARMACEUTICALS, INC. By:  

/s/    Isabel Chiu

    By:  

/s/    David Epstein

Name:   Isabel Chiu     Name:   David Epstein Title:   V.P. Translational
Research     Title:   SVP, Oncology Research Date:   February 23, 2010     Date:
  February 22, 2010